In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from stated portions of an order of the Supreme Court, Queens County (Strauss, J.), dated December 1, 2003, which, inter alia, awarded the plaintiff wife pendente lite child support in the sum of $1,020 per week for the parties’ four minor children.
Ordered that the order is affirmed insofar as appealed from, with costs.
“Pendente lite awards should reflect an accommodation between the reasonable needs of the moving spouse and the financial ability of the other spouse with due regard for the parties’ preseparation standard of living” (Campanaro v Campanaro, 292 AD2d 330, 331 [2002]; Landau v Landau, 258 AD2d 508, 509 [1999]). “An appellate court will rarely modify such an award, unless exigent circumstances exist, such as where a party is unable to meet his or her own financial obligations or justice otherwise requires” (Taylor v Taylor, 306 AD2d 401 [2003]). Here, the defendant husband failed to demonstrate that such circumstances exist, and, therefore, modification of the order is unwarranted. “Rather, perceived inequities in pendente lite orders are best addressed via a speedy trial at which the parties’ economic circumstances may be thoroughly explored (Campanaro v Campanaro, supra at 331)” (DeVerna v DeVerna, 4 AD3d 323, 324 [2004] [internal quotation marks omitted]; Macagnone v Macagnone, 7 AD3d 680 [2004]). Schmidt, J.P., Cozier, Mastro and Fisher, JJ., concur.